Citation Nr: 0104843	
Decision Date: 02/16/01    Archive Date: 02/20/01

DOCKET NO.  95-19 273	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for residuals of a 
right shoulder injury.  

2.  Entitlement to service connection for atherosclerotic 
heart disease with angina pectoris and essential 
hypertension.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. M. Ivey, Associate Counsel 



INTRODUCTION

The veteran served on active duty from April 1969 to February 
1973.  

This appeal arises before the Board of Veterans' Appeals 
(Board) from a May 1995 rating decision of the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA), in which service connection for 
residuals of a right shoulder injury and atherosclerotic 
heart disease with angina pectoris and essential hypertension 
were denied.  


FINDINGS OF FACT

1.  The veteran has not been shown by competent medical 
evidence to suffer from residuals of a right shoulder injury, 
which can be related to his period of service. 

2.  The veteran has not been shown by competent medical 
evidence to suffer from atherosclerotic heart disease with 
angina pectoris and essential hypertension, which can be 
related to his period of service.


CONCLUSIONS OF LAW

1.  A right shoulder injury was not incurred in service.  
(West 1991 & Supp. 2000); Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, ___ (2000) 
(to be codified at 38 U.S.C. § 5103A); 38 C.F.R. §§ 3.102, 
3.303, 3.304, 3.307, 3.309 (2000).

2.  The veteran's atherosclerotic heart disease with angina 
pectoris and essential hypertension was not incurred in 
service.  (West 1991 & Supp. 2000); Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, ___ (2000) (to be codified at 38 U.S.C. § 5103A); 
38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2000).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
duty.  38 U.S.C.A. § 1110 (West 1991 & Supp. 2000); 38 C.F.R. 
§§ 3.303, 3.304 (2000).  In addition, service connection may 
be granted for any disease diagnosed after discharge, when 
all of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2000).  

Where a veteran has served for 90 days or more during a 
period of war, or during peacetime service after December 31, 
1946, and hypertension becomes manifest to a degree of 10 
percent within one year from the date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 1991 & Supp. 2000); 38 C.F.R. 
§§ 3.307, 3.309 (2000).  

In the case of a claim for disability compensation, the 
assistance provided by the Secretary shall include providing 
a medical examination or obtaining a medical opinion when 
such an examination or opinion is necessary to make a 
decision on the claim.  The Secretary shall treat an 
examination or opinion as being necessary to make a decision 
on a claim if the evidence of record before the Secretary, 
contains competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; and indicates that the disability or symptoms may 
be associated with the claimant's active military, naval, or 
air service; but does not contain sufficient medical evidence 
for the Secretary to make a decision on the claim.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, ___ (2000) (to be codified at 38 U.S.C. 
§ 5103A(d)).  

The veteran' s service medical records do not show that he 
suffered a right shoulder injury or had elevated blood 
pressure readings.  On his January 1973 report of medical 
examination at separation the veteran's upper extremities 
were normal and his blood pressure reading was 110/82.  No 
defects were noted.  

Post service medical records show that the veteran was seen 
for atherosclerotic heart disease with angina pectoris and 
essential hypertension but not for any right shoulder 
complaints.  In May 1977 the veteran was hospitalized for 
atherosclerotic heart disease with angina pectoris and 
essential hypertension.  He was seen for ischemic heart 
disease and anginal symptoms with signs of congestive heart 
failure in July 1977.  Private medical records, dated January 
1984 to May 1995, show that the veteran was seen for 
hypertension.  

I.  Residuals of a Right Shoulder Injury

In his May 1994 application for compensation and pension the 
veteran indicated that he injured his right shoulder in jump 
school at Fort Benning, Georgia, in 1968.  The RO has made 
numerous requests for and obtained the veteran's service 
medical records.  The RO has also obtained the veteran's DA 
20, which does not show that the veteran was stationed at 
Fort Benning, Georgia.  As the record does not show that the 
veteran sustained a right injury in service or contain 
competent evidence that the veteran has a current right 
shoulder disability, or persistent or recurrent symptoms of a 
right shoulder disability then an examination or opinion is 
not necessary to make a decision on the claim.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, ___ (2000) (to be codified at 38 U.S.C. 
§ 5103A(d)).  It is accordingly found that all relevant facts 
have been properly developed, and that the duty to assist the 
veteran has been satisfied.  Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, ___ 
(2000) (to be codified at 38 U.S.C. § 5103A).  

As indicated above service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by active duty.  The evidence does not show that 
the veteran suffered a right shoulder injury in service or 
that he currently has a right shoulder disability.  
Therefore, it is found that the preponderance of the evidence 
is against the veteran's claim for service connection for 
residuals of a right shoulder injury.  

II.  Atherosclerotic Heart Disease with Angina Pectoris and 
Essential Hypertension

38 C.F.R. §§ 3.307, 3.309 (2000) provides hypertension may be 
presumed to have been incurred in service if it becomes 
manifest to a degree of 10 percent within one year from the 
date of termination of such service, even though there is no 
evidence of such disease during the period of service.  The 
veteran's active duty ended in February 1973.  The first 
evidence of atherosclerotic heart disease, angina pectoris or 
essential hypertension was in May 1977, which is over four 
years after the veteran's termination of service.  The 
evidence does not show that atherosclerotic heart disease, 
angina pectoris or essential hypertension was manifested in 
service or to a compensable degree within one year after the 
veteran's termination of service.  Therefore, it is found 
that the preponderance of the evidence is against the 
veteran's claim for service connection for atherosclerotic 
heart disease with angina pectoris and essential hypertension 
on a direct basis or presumptively under the provisions of 38 
C.F.R. §§ 3.307, 3.309 (2000).  


ORDER

Service connection for residuals of a right shoulder injury 
is denied.  

Service connection for atherosclerotic heart disease with 
angina pectoris and essential hypertension is denied.




		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

 

